Title: To John Adams from Timothy Pickering, 14 September 1797
From: Pickering, Timothy
To: Adams, John



Sir,
Trenton Sept. 14. 1797.

Yesterday I received a letter from John Q. Adams Esqr. dated at London the 19th. acknowledging the receipt of my letters informing of his appointment to the Court of Berlin, and that he should remain in London until his instructions should arrive.
He regrets the publication of extracts from some of his letters, such as that of Novr. 4. relative to the conduct of the Dutch Republic, as it would expose his personally to the resentment of the Comtee. for foreign affairs and the whole party of the present government in that country. “As far, however (says he) as it only concerns myself, the ill-will of the Dutch Govt. will be less important now than it would be were I still residing in that country; and as I felt bound in duty to write the letters, I shall cheerfully acquiesce in any consequence that must derive from them.”
To-day I received a letter from Mr. Murray dated June 9th in the Texel, where he had just arrived, after a lengthy & tempestuous passage.
I am most respectfully yr. obt. servt.

Timothy Pickering